

 S782 ENR: Providing Resources, Officers, and Technology To Eradicate Cyber Threats to Our Children Act of 2017 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 782IN THE SENATE OF THE UNITED
		  STATESAN ACTTo reauthorize the National Internet Crimes Against Children Task Force Program, and for
 other purposes.1.Short titleThis Act may be cited as the Providing Resources, Officers, and Technology To Eradicate Cyber Threats to Our Children Act of 2017  or the PROTECT Our Children Act of 2017.2.Reauthorization of the National Internet Crimes Against Children Task Force ProgramTitle I of the PROTECT Our Children Act of 2008 (34 U.S.C. 21101 et seq.) is amended in section 107(a)(10) (34 U.S.C. 21117(a)(10)), by striking fiscal year 2018 and inserting each of fiscal years 2018 through 2022.Speaker of the House of RepresentativesVice President of the United States and President of the Senate